Citation Nr: 1310389	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  08-26 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer. 

2.  Entitlement to service connection for left shoulder and left hand disabilities. 

3.  Entitlement to service connection for residuals of cold weather injuries of the bilateral hands and feet. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1953 to September 1957. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In a July 2006 rating decision, the RO denied service connection for frostbite of the bilateral hands and feet.  Subsequently, in a November 2008 rating decision, the RO denied service connection for prostate cancer and a left shoulder and left hand disability.  Jurisdiction of the case was then transferred to the RO in Waco, Texas. 

In December 2012, the Veteran presented testimony before the undersigned and a copy of the transcript has been associated with the claims folder.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for residuals of cold weather injuries of the bilateral hands and feet is addressed in the REMAND portion of the decision below and is  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's prostate cancer is related to service.

2.  The preponderance of the evidence is against a finding that the Veteran's current left shoulder and left hand disabilities are related to service.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by the Veteran's active service and may not presumed to have been caused by Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

2.  Left shoulder and left hand disabilities were not incurred in or aggravated by the Veteran's active service and arthritis may not presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2006 and October 2008, prior to the July 2006 and November 2008 rating decisions respectively, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012), known as the Veterans Claims Assistance Act of 2000 (VCAA). Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Those letters also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  All identified and available service and post-service treatment records have been secured.  The Board notes that in a March 2012 memorandum, the RO made a formal finding on the unavailability of service personnel records from November 1953 to September 1957.  The RO indicated that all efforts to procure his records had been exhausted.  Because there is no indication that additional efforts by VA would yield the missing records and the bases of the Board's denials of the Veteran's service connection claims are not related to his service records (the Board concedes his service in Korea based on the other evidence of record), the Board finds that any additional efforts to locate the records would be futile.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (noting that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  

Furthermore, the Veteran was provided a VA examination for his left shoulder and hand claim.  The examination report reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  

As to the claim for prostate cancer, the Board notes that the Veteran has not been afforded an examination.  However, an examination is not necessary.  As will be explained in detail below, there is no evidence showing in-service incurrence of the claimed disability or that such disability is etiologically related to service.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The record is missing critical evidence an event, injury, or disease occurred in service, McLendon element (2).  Furthermore, even if the Board were to consider the Veteran's claimed exposure to herbicides as an "event" in service, the evidence does not show that McLendon element (3) is met.  That is, as shown below, there is no indication that the Veteran's claimed disability is associated with service other than the Veteran's incompetent assertions of an etiological link to service.  Such unsupported assertions are insufficient to trigger an examination in this case.  

Additionally, as noted above, the Veteran presented testimony before the undersigned.  During the course of that testimony, the undersigned Acting Veterans Law Judge briefed the Veteran on the elements of his claims and the types of evidence needed to substantiate the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the duties to notify and assist have been met.

Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 
	
In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012). 

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

Prostate Cancer 

The Veteran essentially contends that he has prostate cancer due to herbicides exposure while stationed in Korea. 

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv) (2012).  See also MR21-1MR, Part IV, subpart ii, Chapter 2, Section C.10.p. 

As noted above, the Veteran contends that he was exposed to herbicides while stationed in Korea.  The Veteran's Form DD 214 reflects that he served from November 1953 to September 1957.  Additionally, the records reflect that he served in Korea during his period of active service.  However, his period of service, to include his time in Korea, is outside the timeframe set forth by the Department of Defense noted above.  Thus, presumptive service connection due to herbicide exposure is not warranted in this case as there is no evidence that the Veteran was exposed to herbicides in Korea during the recognized period.  See supra 38 C.F.R. § 3.307 (2012). 

Notwithstanding, even if a veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29  (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation). 

Malignant tumors may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2012).  As discussed below, there is no evidence of prostate cancer within a year of service separation and, accordingly, this presumption does not apply. 

The evidence of record shows that the Veteran was diagnosed with prostate cancer in 1998.  He does not contend that he had any prostate problems in service.  Indeed service treatment records are silent as to any complaints or findings related to the prostate.  Aside from records showing he had penile discharge,  urethritis, chancroid, and gonorrhea; there are no other records pertaining to the genitourinary system.  The September 1957 examination report at service discharge showed a normal genitourinary system evaluation. The first indication of a disability in the record is not until 1998 (the records are not dated until 2004 but indicate that the Veteran was diagnosed in 1998 and affording the Veteran all benefit of the doubt the Board will use the earlier date), which is 41 years after service discharge.  In view of the lengthy period without treatment, there is no evidence of continuity of symptomatology and this weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Walker supra.  Furthermore, there is no opinion which provides a nexus between current disability and service. 

The Board declines to obtain a medical nexus opinion with respect to the Veteran's service connection claim because there is no evidence of prostate cancer in service or for over four decades following service.  Thus, while there is current evidence of prostate cancer, there is no true indication that a disability is associated with service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the absence of complaints or findings of a prostate problem in service and the lack of diagnosis of cancer until many years post-service, any opinion relating prostate cancer to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102 (2012).  The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2) (2012). 

The Board notes that there is no competent medical evidence providing a link between the Veteran's service and his prostate cancer.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

However, in this case, assertions as to the etiology of prostate cancer concern medical concepts rather than direct observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (stating that "[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a complex medical opinion on this matter.  See 38 C.F.R. § 3.159 (a)(1) (2012) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

As the preponderance of the evidence is against the claim, the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Left Shoulder and Left Hand Disability

The Veteran essentially contends that he has a current left shoulder and left hand disability related to service.  

Arthritis may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  The Board notes that there is no evidence of arthritis within a year of service separation and accordingly this presumption does not apply. 

The record shows that the Veteran currently has a left shoulder and left hand disability as the June 2011 VA examination report showed diagnoses of chronic tendonitis of the left shoulder and mild tenosynovitis of the left hand.  An x-ray report of the shoulder noted mild degenerative joint changes of the acromioclavicular joint.  Hickson element (1) is accordingly met. 

With respect to element (2), in-service disease or injury, service treatment records reflect that in February 1954 the Veteran fell on his left forearm while on leave at home.  Upon his return, he was seen on multiple occasions that same month.  Physical examination of the area showed swelling and localized tenderness, and crepitation along the tendons of the thumb and wrist while extended.  X-rays of the wrist showed no evidence of any bony injuries of the forearm or wrist.  Diagnoses included tenosynovitis of the extensor pollicis brevis; abductor pollicis longus tendon of the left wrist; and moderately severe sprain of the ligament of the lower left forearm.  The Veteran was seen again for follow-up in May 1954 at which time it was noted that there was no residual deformity from the previous trauma, or arthritic or other changes.  An impression of a normal left wrist was noted.  Therefore, Hickson element (2) is satisfied. 

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current disability, and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The June 2011 VA examiner specifically addressed this issue.  Upon review of the claims folder and evaluation of the Veteran, the examiner found that the left shoulder and hand conditions were less likely as not caused by or a result of injury service.  Citing to the Veteran's contention that he has had chronic pain and stiffness in his left shoulder and hand since his service injury, the examiner found no record reflecting medical attention except for a primary care visit in February 2010 for left shoulder pain.  The examiner based his opinion on his clinical experience and evaluation of the Veteran that day. 

The Board finds the VA examination report to be highly probative, as it was based on a thorough review of the Veteran's medical records, medical principles, and the examiner's clinical experience.  The opinion is also supported by a rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Furthermore, the opinion was  obtained from a licensed medical professional rather than a lay person.  

The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim; he has failed to do so.  See 38 U.S.C.A. § 5107(a)  (2012) (it is the claimant's responsibility to support a claim for VA benefits).

As to the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Walker supra.  However, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57   (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, there is no dispute that the Veteran is competent to report events that occurred in service, and to describe symptoms of pain and stiffness because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (stating that "[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination. 

Here, the Board finds that the Veteran's reported history as to the continuity of symptoms while competent is nonetheless not credible.  The Board has considered the multi-year gap between discharge from active duty service (1957) and initial documented evidence of disability in 2010, over 50 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  Significantly, a June 1961 VA examination report shows that the Veteran reported injury to the right arm during service, but there is no mention of the left shoulder or hand.  

There is simply no evidence, other than statements from the Veteran to support the assertions that he had problems with his upper left extremity since service.  Notably, other than the initial visits during service in 1954, there were no further complaints in service and the examination report at service discharge revealed a normal upper extremity evaluation.  There were no complaints until 2010.  Based on the overall evidence of record, the Board finds that the lay statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

To the extent that the Veteran himself contends that a medical relationship exists between his current disability and service, the Board again acknowledges that he is competent to testify as to his observations.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

However, in this case, assertions as to the etiology of the current disability concern medical concepts rather than direct observation.  But see Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a complex medical opinion on this matter.  See 38 C.F.R. § 3.159 (a)(1) (2012) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, Hickson element (3), nexus, has not been satisfied, and the claim fails on this basis. 

As the preponderance of the evidence is against the claim, the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for prostate cancer is denied. 

Service connection for left shoulder and left hand disabilities is denied.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2012).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995). 

The Veteran essentially contends that he has residuals of frostbite of the bilateral hands and feet due to service.  He asserts that as an engineer he was responsible for road construction leading to the DMZ and that he did not have the proper clothing and gear.  As a result he suffers from poor blood circulation, extreme pain and numbness.  See April 2006 statement.  

Although service treatment records are negative for any treatment for frostbite or cold weather-related injuries, the Board finds that the Veteran, as lay person, is competent to note what he experienced, including exposure to cold weather conditions.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. at 405   (finding that a lay person is competent to testify to pain and visible flatness of his feet).  Additionally, post-service treatment records show that the Veteran had bilateral foot pain with neuropathy, noted to be status-post frostbite while in Korea.  See e.g. September 2008 VA treatment record.  On remand, the Veteran must be afforded an examination to determine the nature and etiology of any current residuals of cold weather injuries in the bilateral hands and feet.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) supra. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of any current residuals of cold-weather injuries of the bilateral foot and hand.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner should provide a diagnosis of any foot and hand disability, to specifically determine whether there are any residuals of cold weather injury. 

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current disability is related  to service, to include exposure to cold-weather conditions during service as asserted by the Veteran.   

A complete rationale for any opinion expressed should be provided in a legible report.  The examiner should address any contrary evidence of record. 

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran  should be provided with a Supplemental Statement of the Case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


